Contacts: Wyeth: Media Contacts: Sal Foti Wyeth Pharmaceuticals (484) 865-3490 Douglas Petkus Wyeth (484) 865-5140 Investor Contact: Justin Victoria Wyeth (973) 660-5340 Progenics Pharmaceuticals, Inc.: Investor Contacts: Richard W. Krawiec, Ph.D. Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Dory A. Lombardo Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media Contacts: Aline Schimmel WeissComm Partners (312) 284-4706 WYETH AND PROGENICS RECEIVE APPROVAL FROM EUROPEAN COMMISSION FOR RELISTOR FOR OPIOID-INDUCED CONSTIPATION IN ADVANCED ILLNESS PATIENTS Collegeville, Pa., and Tarrytown, N.Y., July 3, 2008 – Wyeth Pharmaceuticals, a division of Wyeth (NYSE: WYE), and Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX), today announced that the companies have received marketing approval for RELISTOR™ (methylnaltrexone bromide) subcutaneous injection from the European Commission. RELISTOR is now approved in the 27 member states of the European Union as well as Iceland, Norway, and Liechtenstein for the treatment of opioid-induced constipation (OIC) in advanced illness patients who are receiving palliative care when response to usual laxative therapy has not been sufficient. RELISTOR is the first approved treatment for OIC in the European Union. “The approval of RELISTOR by the European Commission is another major milestone for this innovative therapy, the first medicine approved for the treatment of opioid-induced constipation in advanced illness patients,” says Paul J. Maddon, M.D., Ph.D., Founder, Chief Executive Officer and Chief Science Officerof Progenics. “Approval in Europe significantly extends the availability of RELISTOR for advanced illness patients receiving palliative care who experience opioid-induced constipation, a potentially debilitating side effect of opioid therapy.” Joseph M.
